Citation Nr: 0926553	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1946 to August 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the RO which, 
in part, denied entitlement to DIC benefits.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The immediate cause of the Veteran's death on December [redacted], 
2005 was the result of subdural hematoma from a fall at a 
nursing home.  

3.  At the time of death, the Veteran was service-connected 
for Behcet's Disease with glaucoma, rated 100 percent 
disabling; effective from June 6, 2001.  

4.  The Veteran's service-connected disability was not 
continuously rated totally disabling, nor was he in receipt 
of an unemployability rating for 10 years prior to his death.  


CONCLUSION OF LAW

The criteria for eligibility for DIC under 38 U.S.C.A. § 1318 
are not met.  38 U.S.C.A. §§ 1151, 1310, 1318, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.22, 3.159, 3.312 
(2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  

In the instant case, letters dated in August 2006 and July 
2008, were sent by VA to the Veteran in accordance with the 
duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Although the most recent letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, the claim was readjudicated and a 
supplemental statement of the case (SSOC) was promulgated in 
October 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case (SOC) or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III, 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication of the 
appellant's claim for DIC benefits.  With respect to notice 
under the holding in Hupp, the July 2008 letter notified the 
appellant that she must submit evidence which showed that the 
Veteran's death was related to a service-connected disability 
and was continuously rated totally disabling for at least 10 
years before his death.  The appellant presented specific 
argument on her theory that the Veteran's service-connected 
Behcet's Disease with glaucoma was totally disabling for more 
than 10 years.  Thus, in this case, a reasonable person could 
be expected to understand what was required to support the 
claim.  Accordingly, the appellant is found to have had a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Therefore, any error in the content 
of notice was not prejudicial.  See Overton v. Nicholson, 20 
Vet. App. 427, 439 (2006).  

The appellant was notified of the evidence that was needed to 
substantiate her claim, what information and evidence that VA 
will seek to provide and what information and evidence the 
appellant was expected to provide, and that VA would assist 
her in obtaining evidence, but that it was ultimately her 
responsibility to provide VA with any evidence pertaining to 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  The appellant was notified of her responsibility 
to submit evidence which showed that the Veteran's service-
connected disability was totally disabling for at least 10 
years, of what evidence was necessary to establish DIC 
benefits, and why the current evidence was insufficient to 
award the benefits sought.  

In this case, the Veteran's service medical records and all 
VA treatment records identified by the appellant have been 
obtained and associated with the claims file.  The appellant 
was scheduled to testify at a personal hearing in February 
2009, but withdrew her request and advised VA that she had no 
additional evidence to submit and requested that her appeal 
be forwarded to the Board for adjudication.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

DIC 

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled 
to dependency and indemnity compensation in the same manner 
as if the veteran's death were service-connected when the 
following conditions are met:  (1) The veteran's death was 
not caused by his or her own willful misconduct; and (2) The 
veteran was in receipt of or entitled to received (or but for 
the receipt of military retired pay was entitled to receive) 
compensation at the time of death for service-connected 
disability that either:  (i) was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 years or more immediately preceding death; or 
(ii) was continuously rated totally disabling by a schedular 
or unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than five years immediately preceding his death.  38 
U.S.C.A. § 1318(a), (b); 38 C.F.R. § 3.22(a).  

Entitlement to dependency and indemnity compensation is 
predicated, in pertinent part, on a finding that, at the time 
of death, the Veteran had a service-connected disablement 
that was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death.  In this case, the evidence does 
not show that the Veteran was continuously rated totally 
disabled due to a service-connected disability or by reason 
of unemployability for a period of 10 years or more at the 
time of his death.  

The Board notes that there have been a number of Court 
decisions in recent years that had resulted in some confusion 
in the processing of claims for DIC under 38 U.S.C.A. § 1318.  
Clarification has been provided by two recent decisions from 
the Federal Circuit.  However, a discussion of the evolution 
of the handling of such claims is pertinent to the 
understanding of why this claim must now be denied.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the Court found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 38 
C.F.R. § 3.22(a) as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error by VA.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, the implementing regulation does permit 
"hypothetical entitlement."  38 U.S.C.A. § 1311(a)(2) (West 
2002) (veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death); 38 
C.F.R. § 20.1106 (2008).  

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. 
§ 3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. §§ 1311 and 1318) in conflicting ways.  The 
Federal Circuit remanded the case, and directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome is dependent on 38 C.F.R. 
§ 3.22, pending the conclusion of expedited VA rulemaking.  

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.  

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending on the date of the change of 38 
C.F.R. § 3.22, January 21, 2000.  Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied.  
In this case, there was no claim pending for DIC benefits on 
January 21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  

38 C.F.R. § 3.22 was amended in December 2005 and now 
provides that "entitled to receive" means that the veteran 
filed a claim for disability compensation during his or her 
lifetime and would have received total disability 
compensation at the time of death for a service-connected 
disability rated totally disabling for the period but for 
clear and unmistakable error committed by VA in a decision on 
a claim filed during the veteran's lifetime; or additional 
evidence submitted to VA before or after the veteran's death, 
consisting solely of service department records that existed 
at the time of a prior VA decision but were not previously 
considered by VA.  See 70 Fed. Reg. 72211-01 (December 2, 
2005).  

Accordingly, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. 
§ 1318.  At the time of his death on December [redacted], 2005, the 
Veteran's only service-connected, Behcet's Disease, was rated 
100 percent disabling from June 6, 2005.  As such, the 
Veteran was not rated at 100 percent for at least the first 
five years after his discharge from service nor was he rated 
totally disabled for at least the last 10 years of his life.  

In a statement received in July 2008, the appellant asserted 
that the Veteran was unemployable since the early 1950's due 
to his service-connected eye disability.  She argued that the 
Veteran should have been rated totally disabled since at 
least 1994, when he filed his original claim for service 
connection.  In a statement dated in February 2009, the 
representative asserted that VA failed to adequately assist 
the Veteran in the prosecution of his original claim.  
Although neither the appellant nor her representative has 
specifically asserted a claim of clear and unmistakable error 
(CUE) in a prior final decision, the Board has nonetheless 
considered whether this is a basis for a favorable 
determination on the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318.  

With respect to the latter contentions, the Board notes that 
the Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4.  "It must always be remembered that 
CUE is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision: (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92, 
96 (1995).  

The alleged error must be of fact or of law, and when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. at 43 (1993).  
The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  

In addition, the Court held that the VA's breach of its 
general duty to assist could not form a basis for a claim of 
clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

In this regard, the evidence showed that the Veteran was 
denied service connection for Behcet's Disease by the Board 
in November 1996, on the basis that there was no competent 
evidence of an eye disorder in service or until many years 
thereafter, and no competent evidence relating any current 
eye disability to service.  The Veteran subsequently 
requested to reopen his claim in June 2001.  By rating action 
in August 2003, the RO reopened and granted service 
connection for Behcet's Disease and assigned a 100 percent 
schedular rating; effective from June 6, 2001, the date of 
receipt of his reopened claim.  38 C.F.R. § 3.400(r).  

Although the Veteran was subsequently granted service 
connection for Behcet's Disease in 2003, the basis for the 
later determination was the receipt of competent medical 
evidence relating his eye disability to service.  However, 
the appellant's assertions that service connection should 
have been established in 1996, does not rise to a viable 
claim of clear and unmistakable error.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell, 3 Vet. App. at 
313-14).  The appellant has presented no more than "a simple 
disagreement as to how the facts were weighed or evaluated."  
Id.  As noted above, such a difference of opinion does not 
amount to a viable claim of CUE.  Likewise, the 
representative's assertion that VA failed to assist the 
Veteran in the development of his original claim is not a 
basis for finding CUE.  Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994).  

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Veteran's service treatment records were in existence at 
the time the 1996 Board decision was issued, and were of 
record and considered.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not 
entitled to receive a total schedular rating or total 
disability rating (TDIU) for either at least five years after 
his departure from active service or for at least 10 years 
prior to his death, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for DIC 
benefits.  Therefore, the benefit of the doubt doctrine does 
not apply and the appeal is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


